DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 6, 2021.
Response to Arguments
Applicant’s arguments filed March 25, 2022 have been fully considered but are not fully persuasive. 
Regarding the arguments to rejection of claims 1-13 under 35 USC 102(a)(1) as being anticipated by Wang, the arguments are moot as the claim amendments necessitated the new grounds of rejection discussed below, it is the newly applied combination with Miller (US 2015/0101762) that teach the amended limitations. 
Regarding the arguments to the rejection of claim 1 under 35 USC 102(a)(1) as being anticipated by McCloud, Examiner respectfully disagrees. Applicant argues that McCloud fails to disclose the claimed outward and inward facing sides and fails to disclose that the engaging track does not project beyond the concave inward facing side and that the receiving track does not project beyond the convex outward facing side.  As best understood, McCloud teaches the claimed limitations. Firstly, “outward” and “inward” are relative terms since it is based on a point of reference not clearly defined. The “outward” and “inward” facing sides are subjective based on a viewer’s orientation. Even so, McCloud teaches the claimed limitations as best understood. As shown in annotated Figure 3 below, the top end corresponds to a receiving track and it does not extend or project beyond the convex outward side wall and the bottom end corresponds to the engaging track and it does not extend or project beyond the concave inward side wall.

    PNG
    media_image1.png
    694
    420
    media_image1.png
    Greyscale

Regarding claim 10, Applicant argues that element (B) is not shown to be received in the interior space of the engaging track. Examiner agrees that McCloud fails to disclose the receptacle. Applicant further argues that McCloud fails to disclose an end retention device. Applicant argues that the end retention device “functions ‘to keep the shutter curtain engaged in the side tracks’ against a force on the slats.” However, the claims do not recite this requirement and appears to be importing the specification into the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is further noted that the claims require “sized and shaped to receive an end retention device” which does not positively require an end retention device merely that it is sized and shaped. However, claim 10 has been addressed by the new grounds of rejection discussed below.
Newly added claim 27 is addressed by the newly applied combination discussed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCloud (US 806,174).
Regarding claim 1, McCloud discloses a slat for a rolling shutter, comprising: 
a bent, unbranched sheet, comprising: 
a body (A) having a curvature with a convex outward facing side and a concave inward facing side, and opposite first and second ends (top and bottom ends); 
an engaging track (at bottom end) disposed at the first end of the body; and 
a receiving track disposed at the second end of the body (at top end), including a guard member (a8 to a9) and a lip member (a5) that are spaced apart to define an aperture that is sized and shaped to receive an engaging track of another slat (McCloud: Figure 4, a4 of an adjacent slat is received within the aperture defined between the lip and guard members); 
wherein the receiving track (at top end) includes a portion of the sheet that is folded over on itself (where the top end bends down at a6 between a7 and a8 is a portion that is understood to be folded over on itself since portions overlap; Figures 1-5);
wherein the engaging track (bottom end) does not project beyond the concave curvature of the inward facing side, and the receiving track (top end) does not project beyond the convex curvature of the outward facing side, as shown in annotated Figure 3 below.

    PNG
    media_image1.png
    694
    420
    media_image1.png
    Greyscale

Regarding claim 2, wherein the guard member is formed of the portion of the sheet that is folded over on itself (McCloud: Figures 1-5; the guard portion is understood to be formed by portions a6, a7, a8, and a9 which include the portion folded over).  
Regarding claim 3, wherein the portion of the sheet that is folded over on itself forms a guard member articulation surface that is spaced apart from the lip member to define the aperture (McCloud: Figures 2 and 3).  
Regarding claim 4, wherein the portion of the sheet that is folded over on itself forms a terminal loop (a6, and the guard member articulation surface comprises the terminal loop.  
Regarding claim 5, wherein at least a portion of the guard member extends along the same curvature as the body (a portion that extends between the curve between a6 and a7 has a curvature matching the body).  
Regarding claim 6, wherein the guard member (a8, a6, a7, a9) extends from the second end of the body, and the lip member (a5) extends from the guard member.  
Regarding claim 7, wherein the lip member (a5) extends from the portion of the sheet that is folded over on itself.  
Regarding claim 8, wherein the lip member (a5) extends from the guard member proximal to the second end of the body (McCloud: Figures 1-5).  
Regarding claim 9, wherein the convex side of the body (A) at the second end and the guard member form an acute angle (acute angles are formed where the slat bends at a8, a6, and a7).  
Regarding claim 13, further comprising a bend having an angle of less than 180° formed between the convex side of the body and the engaging track (McCloud: Figures 1-5).  
Regarding claim 14, wherein the sheet is a steel sheet (McCloud: page 1, line 96).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2011/0108210).
Regarding claim 1, Wang discloses a slat for a rolling shutter, comprising: 
a bent, unbranched sheet, comprising: 
a body having a curvature with a convex outward facing side and a concave inward facing side (it is noted “outward” and “inward” are relative terms since it is based on a point of reference not clearly defined. The “outward” and “inward” facing sides are subjective based on a viewer’s orientation), and opposite first and second ends (Wang: Figure 1, top and bottom ends); 
an engaging track disposed at the first end of the body (bottom end); and 
a receiving track disposed at the second end of the body (top end), including a guard member (102) and a lip member (103) that are spaced apart to define an aperture that is sized and shaped to receive an engaging track of another slat (104-106 of an adjacent slat); 
wherein the receiving track includes a portion of the sheet that is folded over on itself (Wang: Figure 1);
wherein the engaging track (bottom end) does not project beyond the concave curvature of the inward facing side (the bottom end does not project beyond the side of 107 shown in Fig 1).
Wang fails to disclose that receiving track (top end does not project beyond the convex curvature of the outward facing side. However, Miller discloses a slat for a rolling shutter having an engaging track and receiving track to be arranged such that the engaging track (bottom end) does not project beyond the concave curvature of the inward facing side (103) and that the receiving track (top end) does not project beyond the convex curvature of the outward facing side (102) in order to minimize the space required for the shutter to be retracted around a spindle (abstract, paragraph [0010], [0011], [0012], [0034]). 
Figure 1 of Wang and Figure 11 of Miller shown below.

    PNG
    media_image2.png
    852
    258
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    693
    372
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Miller and arrange the engaging track and receiving track in the claimed orientations with respect to the concave and convex sides as taught by Miller in order to provide the known and predictable result of facilitating retraction of the roller shutter.
Regarding claim 2, wherein the guard member is formed of the portion of the sheet that is folded over on itself (102 is folded over on a portion of the body of the slat 107).  
Regarding claim 3, wherein the portion of the sheet that is folded over on itself forms a guard member articulation surface (interior surface) that is spaced apart from the lip member to define the aperture.  
Regarding claim 4, wherein the portion of the sheet that is folded over on itself forms a terminal loop, and the guard member articulation surface comprises the terminal loop (102 is a loop between 101 and 103 and is a terminal loop).  
Regarding claim 5, wherein at least a portion of the guard member extends along the same curvature as the body (a portion of the guard member extending between 101 and 103 matches at least a portion of 100).  
Regarding claim 6, wherein the guard member extends from the second end (top end) of the body, and the lip member (103) extends from the guard member.  
Regarding claim 7, wherein the lip member extends from the portion of the sheet that is folded over on itself (103 extends from 102 which is a portion that is folded over the portion that is folded over itself extending between 101 and 103).  
Regarding claim 8, wherein the lip member (103) extends from the guard member proximal to the second end of the body.  
Regarding claim 9, wherein the convex side of the body at the second end and the guard member form an acute angle (convex face and lower portion of guard member 102 form an acute angle; Wang: Figure 1).  
Regarding claim 10, as best understood, modified Wang disclose the receiving track includes a receptacle formed between the guard member and the lip member that is sized and shaped such that it is capable of receiving an end retention device but fails to disclose an end retention device. In order to facilitate compact prosecution, Miller discloses that it is known for a slat to include a receptacle (123) between a guard member and lip member (Fig 11) that is sized and shaped to receive an end retention device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the arrangement of Wang with a receptacle in order to receive an end retention device to facilitate retention of the shutter in a track and improve operation of the shutter. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 11, as modified above, wherein the receiving track (top end) further includes an articulation space that is sized and shaped to receive an engaging track of another slat (105, 106 of an adjacent slat), and the lip member includes a shoulder (between 103 and base 102) that separates the receptacle and the articulation space (and in view of Miller the receptacle is a separate compartment).  
Regarding claim 12, as modified above, wherein the portion of the sheet that is folded over on itself forms a terminal loop that defines the receptacle (shoulder separates receptacle interior surface of 102 and articulation space interior of 103 and in view of Miller the receptacle is a separate compartment).  
Regarding claim 13, a bend having an angle of less than 180° formed between the convex side of the body and the engaging track (angle between bottom of body at convex side and shoulder 104 is less than 180 degrees).  
Regarding claim 27, Wang discloses a slat for a rolling shutter, comprising:
a bent, unbranched sheet, comprising: 
a body having a curvature with a convex outward facing side and a concave inward facing side (it is noted “outward” and “inward” are relative terms since it is based on a point of reference not clearly defined. The “outward” and “inward” facing sides are subjective based on a viewer’s orientation), and opposite first and second ends (Wang: Figure 1, top and bottom ends); 
an engaging track disposed at the first end of the body (bottom end); and 
a receiving track disposed at the second end of the body (top end), including a guard member (102) and a lip member (103) that are spaced apart to define an aperture that is sized and shaped to receive an engaging track of another slat (104-106 of an adjacent slat); 
an interior space within the receiving track, the interior space separated into an articulation space sized and shaped to receive and engaging track of another slat,
wherein the receiving track includes a portion of the sheet that is folded over on itself (Wang: Figure 1).
As best understood and similarly discussed in claim 10, a receptacle (space within the track) is provided but is not sized and shaped to receive an end retention device. Miller discloses that it is known for a slat to include a receptacle (123) between a guard member and lip member (Fig 11) that is sized and shaped to receive an end retention device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the arrangement of Wang with a receptacle in order to receive an end retention device to facilitate retention of the shutter in a track and improve operation of the shutter. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634